DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 13-17 in the reply filed on 9/28/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 4 and 7, it is unclear if the step of determining the first parasitic capacitance of the core via and the step of minimizing the first parasitic capacitance separate steps or the same step, thus claim is indefinite. It appears the capacitor is being designed to achieve a certain capacitance. Also, it is unclear what one or more design constraints are being referred to.
	In claim 1, lines 8-9, it is unclear how the pi-network inductance that together with the first and second parasitic capacitances matches the expected impedance of the PCB trace, how can inductance match the impedance? They’re of different properties, thus claim is indefinite.
	In claim 3, line 3, it is unclear what symbol rate is being referred to, thus claim is indefinite.
In claim 14, line 3, it is unclear what symbol rate is being referred to, thus claim is indefinite.
	In claim 13, lines 4 and 7, it is unclear if the step of determining the first parasitic capacitance of the core via and the step of minimizing the first parasitic capacitance separate steps or the same step, thus claim is indefinite. It appears the capacitor is being designed to achieve a certain capacitance. Also, it is unclear what one or more design constraints are being referred to.
	In claim 13, lines 8-9, it is unclear how the pi-network inductance that together with the first and second parasitic capacitances matches the expected impedance of the PCB trace, how can inductance match the impedance? They’re of different properties, thus claim is indefinite.
Claim 3 recites the limitation "said impedance match" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said impedance match" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US pat 8368174).
	With respect to claim 1, Jiang et al. teach a method of providing a connection from an integrated circuit signal pad 12 to a printed circuit board trace 17, the method comprising (see figs. 1-5 and associated text): 
obtaining an expected impedance of the PCB trace; 
determining a first parasitic capacitance of a core via PTH; 
estimating a second parasitic capacitance of a solder ball 16 connection between a package substrate pad and the PCB trace; 
minimizing the first parasitic capacitance subject to one or more design constraints; 
calculating a pi-network inductance L that, together with the first and second parasitic capacitances, matches the expected impedance of the PCB trace; and
adjusting a micro-via 11 arrangement between the core via and the solder ball connection to provide the pi-network inductance. 
With respect to claim 4, Jiang et al. teach the micro- via arrangement includes at least two micro-vias 11 (see fig. 1B), and wherein said adjusting includes increasing an offset between the at least two micro-vias.  

Claim(s) 13 and 15, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US pat 8368174).
	With respect to claim 31, Jiang et al. teach a non-transitory information storage medium having software that causes one or more processors to implement a method that comprises (see figs. 1-5 and associated text and col. 5 line 30 col. 6, line 55): 
obtaining an expected impedance of a PCB trace 17; 
determining a first parasitic capacitance of a core via PTH; 
estimating a second parasitic capacitance of a solder ball 16 connection between a package substrate pad and the PCB trace; 
minimizing the first parasitic capacitance subject to one or more design constraints; 
calculating a pi-network inductance L that, together with the first and second parasitic capacitances, matches the expected impedance of the PCB trace; and
adjusting a micro-via 11 arrangement between the core via and the solder ball connection to provide the pi-network inductance. 
With respect to claim 15, Jiang et al. teach the micro- via arrangement includes at least two micro-vias 11 (see fig. 1B), and wherein said adjusting includes increasing an offset between the at least two micro-vias.  

Allowable Subject Matter
Claims 2, 5, 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814